But the court were of opinion that the language of the statute did not authorize them to refer it; that the statute only contemplated joint accounts, or accounts between partners, or matters of book account between the two parties to a suit, which were of so intricate and complex a character, as to require the skill of an accountant in order to state the accounts. The fact that the case involved a question of professional skill was no reason for taking it from the jury, otherwise parties might be deprived of trial by jury in every such case, where the value of the services charged depend upon the skill of the plaintiff in his particular calling, and auditors, instead of a jury, would be the tribunal to try cases of book account of this description.
It was not the peculiar character of the services charged in the account, but the complex character of the accounts themselves, requiring the skill of an accountant to state them, which authorized a reference to an auditor. *Page 493